Citation Nr: 1133905	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include as secondary to service-connected right hip bursitis and right knee bursitis and degenerative joint disease.  

2.  Entitlement to service connection for a low back disability to include as secondary to a service-connected right hip bursitis and right knee bursitis and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in March 2009, the Board denied the claims of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in April 2011, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's decision.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claims of service connection, the Court vacated the Board's decision because the Board relied on an inadequate VA medical opinion obtained in November 2008, that is, the medical opinion lacked sufficient detail about the disabilities so that the Board's decision was not a fully informed one.   The Court ordered either that the Board obtain a new medical opinion or an addendum to the opinion obtained in December 2008.  

During the pendency of the appeal, in a rating decision in February 2005, the RO granted service connection for right hip bursitis.  In its decision in March 2009, the Board referred the claims of disabilities of the cervical and lumbar spine secondary to newly service-connected right hip bursitis to the RO for appropriate action.


Although the Board has previously referred the claims, at this stage of the appeal, in light of the need for further develop ordered by the Court on the underlying claims, the theory that the disabilities of the cervical and lumbar spine are secondary to the service-connected right hip bursitis should be finally adjudicated and the theory of secondary service connection due to service-connected right hip disability is included in the remand, superseding the Board's referral. 

For this reason, the Board is obtaining a new medical opinion, rather than an addendum to the opinion obtained in December 2008.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA orthopedic examination by a physician.  Citing accepted medical principles, including a review of the medical literature, if necessary, the VA physician is asked to determine: 

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that:

a).  The current degenerative joint disease of the cervical spine, documented after service by X-ray in February 2000, is caused by or aggravated by the Veteran's service-connected disabilities, namely, right hip bursitis and right knee bursitis and degenerative joint disease; and,   





b).  The current degenerative joint disease of the lumbar spine, documented after service by X-ray in February 2000, osteoporosis, mechanical low back pain, lumbago, or muscle strain is caused by or aggravated by the Veteran's service-connected disabilities, namely, right hip bursitis and right knee bursitis and degenerative joint disease.  

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of degenerative joint disease of the cervical spine beyond its natural clinical course due to the service-connected right hip bursitis and right knee bursitis and degenerative joint disease as contrasted to temporary or intermittent flare-ups of symptoms.

In citing to accepted medical principles and a review of the literature, if applicable, the VA examiner is asked to explain whether there are no supportive studies to support the claim, or there are some supported studies, but the studies have not gained peer acceptance, or the rationale advanced by private health-care providers are not medically or scientifically reasonable.  




In formulating the opinion, please refer, where appropriate to the significant facts and theories of the case, which are summarized below.

The service treatment records no complaint or finding of any abnormality of the lumbar or cervical spine.

In a rating decision in October 1997, the RO granted service connection for residuals of a right knee injury, described as bursitis, and assigned a 10 percent rating.  In a rating decision in February 2002, the assigned a separate 10 percent rating for degenerative arthritis of the right knee.

Private medical records disclose that in June 1998 an MRI revealed a central disc protrusion at L4-5. 

VA records show that in August 1999 the Veteran complained of chronic knee pain radiating up to the low back and to the neck.  In February 2000, X-rays revealed degenerative joint disease of the lumbosacral spine and of the cervical spine.  In April 2000, an MRI revealed degenerative disease of the lumbar spine with no evidence of herniated nucleus pulposus, spinal stenosis, or nerve root impingement.  

Private medical records disclose that in May 2001 bone density of the lumbar spine was in the osteopenic range. 

On VA examination in June 2001, the assessment was degenerative changes of the lumbar spine consistent with the Veteran's age of 54.  The examiner stated that the back pain was mechanical in nature and that it was at least as likely as not exacerbated by the service-connected right knee disability, but the right knee disability did not cause the degenerative changes of the lumbar spine.  

On VA examination in December 2001, the VA examiner stated that the degenerative changes of the lumbar spine were not likely related to an associated service-related injury.  

VA records disclose that in March 2002 history included osteoporosis of the lumbar spine.  

In January 2004, J. H., D.O, expressed the opinion that the Veteran's back and neck problems were secondary to and aggravated by the service-connected knee injury. 

In March 2004, S.L.C., D.O., expressed the opinion that the pain in the right knee had led to chronic pain in the Veteran's low back, 





which could cause muscular changes to cause pain in the neck and that the problems were secondary to and aggravated by his service-connected right knee injury.  Lumbago was identified.  

On VA examination in January 2005, the VA examiner concluded that the pain in lumbar spine and in the cervical spine, which appeared to be degenerative in nature and much more likely related to age than the right knee disability, were most likely not caused or the result of the knee disability. 

In a rating decision in February 2005, the RO granted service connection for right hip bursitis secondary to the service-connected right knee disability.

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies, for example, age or osteoporosis, when the service-connected disabilities are not more likely than any other to cause or to aggravate the Veteran's current disabilities of the cervical and lumbar spine, and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claims of service connection for degenerative changes of the cervical spine and for disability of the lumbar spine, including degenerative joint disease of the lumbar spine, osteoporosis, mechanical low back pain, lumbago, or muscle strain to include as secondary to service-connected right hip bursitis and right knee bursitis and degenerative joint disease.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


